DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 14 July 2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 11, and 18 recite “and updating the ion concentrations and … values based on a fluid-fluid interface viscosity correlation with ion concentration.” This is circular logic where the updated ion concentration is based on the ion concentration. Specification [0069] states “permeability values may be updated based on fluid-fluid interface viscosity correlation with ion concentration” but the Specification fails to disclose updating ion concentrations based on ion concentration correlation. Accordingly, the Specification fails to cure the deficiency as the Specification lacks a description of how this recursive determination of ion concentration is to be accomplished as claimed. Based on the disclosure of Specification [0069] it appears the claim language may be in the nature of a typographic error.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 2018/0032356 A1 Su, et al. [herein “Su”].
Claim 1 recites “1. A method comprising: obtaining, by a computer processor, stimulation data and reservoir data regarding a region of interest.” Su paragraph 28 lines 6-9 disclose “client computers, each including a central processing unit (CPU) 14 including at least one hardware-based processor or processing core 16. CPU 14 is coupled to a memory 18.”
Su paragraph 44 discloses “The data gathered by sensors (S) may be collected by surface unit 134 and/or other data collection sources for analysis or other processing.” See also Su paragraph 70 last sentence. 
Su paragraph 73 discloses “Next, in block 404, detailed modeling may be performed to create a three-dimensional (3D) simulation model in the reservoir simulator.” The 3D simulation model of the reservoir is reservoir data.
Claim 1 further recites “wherein the stimulation data describe a water flooding process performed in the reservoir region of interest by one or more enhanced-recovery wells.” Su paragraph 99 lines 5-7 disclose “utilizes data from the aforementioned water or brine floods performed with stepwise incremented flow rates.” Su paragraph 50 lines 7-9 disclose “measure fluid parameters, such as fluid composition, flow rates, pressures, temperatures, and/or other parameters of the production operation.” 
Su title discloses “Enhanced Oil Recovery (EOR).” A production operation of an EOR is stimulation data of an enhanced-recovery process. Su paragraph 4 discloses “simulating an EOR chemical flood.” An EOR flood is a stimulation water flooding process in a region of interest by one or more wells.
Claim 1 further recites a plurality of times “by the computer processor.” Su paragraph 28 lines 6-9 disclose “client computers, each including a central processing unit (CPU) 14 including at least one hardware-based processor or processing core 16. CPU 14 is coupled to a memory 18.”
Claim 1 further recites “determining, …, a multi-phase Darcy model for the reservoir region of interest using the reservoir data and the stimulation data.” Su paragraph 101 discloses “To calculate the relative permeability to water, Darcy’s law may be applied: [equation 1].” Darcy’s law in equation form is a Darcy model using corresponding data.
Claim 1 further recites “wherein the multi-phase Darcy model determines a fluid phase flow rate using a pressure gradient, an absolute permeability value, and a relative permeability value.” Su paragraph 101 discloses “To calculate the relative permeability to water, Darcy’s law may be applied:
                
                    
                        
                            k
                        
                        
                            r
                            w
                        
                    
                    =
                    
                        
                            Q
                            μ
                            L
                        
                        
                            k
                            A
                            ∆
                            P
                        
                    
                
            
where                         
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                     is the relative permeability to water,                         
                            Q
                        
                     is the injection flow rate …,                         
                            μ
                        
                     is the viscosity …,                         
                            L
                        
                     is the length of the core,                         
                            k
                        
                     is the absolute permeability of the rock, A is the cross sectional area of the core and                         
                            ∆
                            P
                        
                     is the pressure drop across the core.”
Accordingly, Su paragraph 101 teaches a Darcy equation model with fluid flow rate                         
                            Q
                        
                    , a pressure gradient                         
                            ∆
                            P
                        
                    , and absolute permeability value                         
                            k
                        
                    , and a relative permeability value                         
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                    .
Claim 1 further recites “determining, …, a plurality of relative permeability values for the reservoir region of interest based on a plurality of fluid-fluid interface correlations and an interpolating parameter.” Su paragraph 103 discloses “The calculation of the interpolated [                        
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                     is the relative permeability] may be based on the relative permeability curves mentioned previously and on the capillary desaturation function.” Interpolated relative permeability is a determined relative permeability. The interpolation is a correlation. The capillary desaturation function is a fluid-fluid interface function/correlation.
Su paragraph 104 discloses “relative permeability may be calculated at the end of each flow period from: [equation 3].” Equation 3 parameters are all interpolation parameters. See also Su figure 13.
Claim 1 further recites “wherein the interpolating parameter determines intermediate relative permeability values of an intermediate salinity-level caused by at least one fluid-fluid interface among the plurality of fluid-fluid interfaces.” Su figure 13 relative permability curve includes intermediate values in-between other values.
Su claim 11 discloses “include one or more of a solution viscosity as a function of solution concentration.” Apparent viscosity corresponds with the fluid-fluid interface correlation. (See also claim 4 reciting “fluid-fluid viscosity correlation”). The solution concentration corresponds with a salinity level. Su paragraph 65 lists different chemical agents including “components such as salts” … and “other EOR chemical floods … low salinity water.” A salt concentration is a salinity level.
Claim 1 further recites “and determining an amount of hydrocarbon production based on a simulation of the reservoir region of interest using the plurality of relative permeability values.” Su paragraph 69 lines 11-13 disclose “one goal of an EOR chemical coreflood simulation study is to attempt to predict an increase in production as a result of a field implementation of an EOR operation.” Predicting a respective increase in production is determining an amount of hydrocarbon production based on a simulation implementing the respective relative permeability values calculated for the EOR operation.
Claim 2 further recites “2. The method of claim 1, further comprising: generating a workflow recovery model indicating the amount of hydrocarbon production based on the simulation of the reservoir region of interest.” Su paragraph 110 last paragraph discloses “to determine the optimum injection rates and pressures for polymer injection operations.” Su paragraph 69 lines 11-13 disclose “one goal of an EOR chemical coreflood simulation study is to attempt to predict an increase in production as a result of a field implementation of an EOR operation.” Predicting a respective increase in production is determining an amount of hydrocarbon production based on a simulation implementing the respective relative permeability values calculated for the EOR operation.
Claim 3 further recites “3. The method of claim 1, wherein the multi-phase Darcy model corresponds to equation:
                
                    
                        
                            Q
                        
                        
                            i
                        
                    
                    =
                    A
                    
                        
                            k
                            
                                
                                    k
                                
                                
                                    r
                                    i
                                
                            
                        
                        
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                        
                    
                    
                        
                            ∂
                            p
                        
                        
                            ∂
                            x
                        
                    
                
            
                        
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                     being a corresponding fluid phase flow rate,                         
                            A
                        
                     being a rock sample cross-section,                         
                            k
                        
                     being the absolute permeability value,                         
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                        
                     being a fluid viscosity,                         
                            
                                
                                    k
                                
                                
                                    r
                                    i
                                
                            
                        
                     being the relative permeability vale, and                         
                            
                                
                                    ∂
                                    p
                                
                                
                                    ∂
                                    x
                                
                            
                        
                     being the applied pressure gradient.” Su paragraph 101 discloses “To calculate the relative permeability to water, Darcy’s law may be applied:
                
                    
                        
                            k
                        
                        
                            r
                            w
                        
                    
                    =
                    
                        
                            Q
                            μ
                            L
                        
                        
                            k
                            A
                            ∆
                            P
                        
                    
                
            
where                         
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                     is the relative permeability to water,                         
                            Q
                        
                     is the injection flow rate …,                         
                            μ
                        
                     is the viscosity …,                         
                            L
                        
                     is the length of the core,                         
                            k
                        
                     is the absolute permeability of the rock, A is the cross sectional area of the core and                         
                            ∆
                            P
                        
                     is the pressure drop across the core.”
Darcy’s law as listed in equation (1) is a rearrangement of the claimed multi-phase Darcy model. The equations are equivalent as shown:
                
                    Q
                    =
                    A
                    
                        
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                            k
                            ∆
                            P
                        
                        
                            μ
                            L
                        
                    
                
            
where                         
                            Q
                        
                     corresponds with                         
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                    ;                         
                            A
                        
                     corresponds with                         
                            A
                        
                    ;                         
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                     corresponds with                         
                            
                                
                                    k
                                
                                
                                    r
                                    i
                                
                            
                        
                    ;                         
                            k
                        
                     corresponds with                         
                            k
                        
                    ;                         
                            μ
                        
                     corresponds with                         
                            
                                
                                    u
                                
                                
                                    i
                                
                            
                        
                    ; and                         
                            
                                
                                    ∆
                                    P
                                
                                
                                    L
                                
                            
                        
                     corresponds with                         
                            
                                
                                    ∂
                                    p
                                
                                
                                    ∂
                                    x
                                
                            
                        
                    .
Claim 5 further recites “5. The method of claim 1, further comprising: determining a pressure drop within the reservoir region of interest using the simulation.” Su paragraph 105 discloses “                        
                            ∆
                            P
                        
                     is the pressure drop.” Su paragraph 82 discloses:
performing simulations with the simulation model either in connection with generating and validating the model or using the model for other simulations may result in the generation or modeling of various properties, including, for example, one or more of fluid flow, fluid distribution in a core, pressure drop across a core.
Generating and modeling a pressure drop across a core is determining a pressure drop corresponding to a reservoir region of interest from which the core was sampled. Furthermore, Su paragraph 110 lines 8-10 disclose “may be a reservoir simulation for more modeling flow through a reservoir.”
Claim 6 further recites “6. The method of claim 5, wherein the simulation of the reservoir region of interest is performed within an iterative time loop.” Su paragraph 79 lines 6-7 and 10-12 disclose “blocks 406 and 408 may be repeated multiple iterations  … each stage or study 410-414 may also include iterative data review and corrections performed as desired to calibrate the reservoir simulation model.” Multiple iterations is performing the respective simulations iteratively.
Su paragraph 104 discloses “each flow period.” A flow period is a respective time.
Claim 7 further recites “7. The method of claim 6, further comprising: determining a stimulation plan based on the simulation of the reservoir region of interest over iterative time loop.” Su paragraph 110 last paragraph discloses “to determine the optimum injection rates and pressures for polymer injection operations.” Su paragraph 69 lines 11-13 disclose “one goal of an EOR chemical coreflood simulation study is to attempt to predict an increase in production as a result of a field implementation of an EOR operation.” The EOR operation and injections are a stimulation plan.
Su paragraph 79 lines 6-7 and 10-12 disclose “blocks 406 and 408 may be repeated multiple iterations  … each stage or study 410-414 may also include iterative data review and corrections performed as desired to calibrate the reservoir simulation model.” Multiple iterations is performing the respective simulations iteratively.
Su paragraph 104 discloses “each flow period.” A flow period is a respective time.
Claim 8 recites “8. A computer system, comprising: a processor; and a memory coupled to the processor.” Su paragraph 28 lines 6-9 disclose “client computers, each including a central processing unit (CPU) 14 including at least one hardware-based processor or processing core 16. CPU 14 is coupled to a memory 18.”
Claim 8 further recites a plurality of times “by the processor.” Su paragraph 28 lines 6-9 disclose “client computers, each including a central processing unit (CPU) 14 including at least one hardware-based processor or processing core 16. CPU 14 is coupled to a memory 18.”
Claim 8 further recites “the memory comprising functionality for: obtaining, …, stimulation data and reservoir data regarding a region of interest.” Su paragraph 44 discloses “The data gathered by sensors (S) may be collected by surface unit 134 and/or other data collection sources for analysis or other processing.” See also Su paragraph 70 last sentence. 
Su paragraph 73 discloses “Next, in block 404, detailed modeling may be performed to create a three-dimensional (3D) simulation model in the reservoir simulator.” The 3D simulation model of the reservoir is reservoir data.
Claim 8 further recites “wherein the stimulation data describe a water flooding process performed in the reservoir region of interest by one or more enhanced-recovery wells.” Su paragraph 99 lines 5-7 disclose “utilizes data from the aforementioned water or brine floods performed with stepwise incremented flow rates.” Su paragraph 50 lines 7-9 disclose “measure fluid parameters, such as fluid composition, flow rates, pressures, temperatures, and/or other parameters of the production operation.” 
Su title discloses “Enhanced Oil Recovery (EOR).” A production operation of an EOR is stimulation data of an enhanced-recovery process. Su paragraph 4 discloses “simulating an EOR chemical flood.” An EOR flood is a stimulation water flooding process in a region of interest by one or more wells.
Claim 8 further recites “determining, …, a multi-phase Darcy model for the reservoir region of interest using the reservoir data and the stimulation data.” Su paragraph 101 discloses “To calculate the relative permeability to water, Darcy’s law may be applied: [equation 1].” Darcy’s law in equation form is a Darcy model using corresponding data.
Claim 8 further recites “wherein the multi-phase Darcy model determines a fluid phase flow rate using a pressure gradient, an absolute permeability value, and a relative permeability value.” Su paragraph 101 discloses “To calculate the relative permeability to water, Darcy’s law may be applied:
                
                    
                        
                            k
                        
                        
                            r
                            w
                        
                    
                    =
                    
                        
                            Q
                            μ
                            L
                        
                        
                            k
                            A
                            ∆
                            P
                        
                    
                
            
where                         
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                     is the relative permeability to water,                         
                            Q
                        
                     is the injection flow rate …,                         
                            μ
                        
                     is the viscosity …,                         
                            L
                        
                     is the length of the core,                         
                            k
                        
                     is the absolute permeability of the rock, A is the cross sectional area of the core and                         
                            ∆
                            P
                        
                     is the pressure drop across the core.”
Accordingly, Su paragraph 101 teaches a Darcy equation model with fluid flow rate                         
                            Q
                        
                    , a pressure gradient                         
                            ∆
                            P
                        
                    , and absolute permeability value                         
                            k
                        
                    , and a relative permeability value                         
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                    .
Claim 8 further recites “determining, …, a plurality of relative permeability values for the reservoir region of interest based on a plurality of fluid-fluid interface correlations and an interpolating parameter.” Su paragraph 103 discloses “The calculation of the interpolated [                        
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                     is the relative permeability] may be based on the relative permeability curves mentioned previously and on the capillary desaturation function.” Interpolated relative permeability is a determined relative permeability. The interpolation is a correlation. The capillary desaturation function is a fluid-fluid interface function/correlation.
Su paragraph 104 discloses “relative permeability may be calculated at the end of each flow period from: [equation 3].” Equation 3 parameters are all interpolation parameters. See also Su figure 13.
Claim 8 further recites “wherein the interpolating parameter determines intermediate relative permeability values of an intermediate salinity-level caused by at least one fluid-fluid interface among the plurality of fluid-fluid interfaces.” Su figure 13 relative permability curve includes intermediate values in-between other values.
Su claim 11 discloses “include one or more of a solution viscosity as a function of solution concentration.” Apparent viscosity corresponds with the fluid-fluid interface correlation. The solution concentration corresponds with a salinity level. Su paragraph 65 lists different chemical agents including “components such as salts” … and “other EOR chemical floods … low salinity water.” A salt concentration is a salinity level.
Claim 8 further recites “and determining an amount of hydrocarbon production based on a simulation of the reservoir region of interest using the plurality of relative permeability values.” Su paragraph 69 lines 11-13 disclose “one goal of an EOR chemical coreflood simulation study is to attempt to predict an increase in production as a result of a field implementation of an EOR operation.” Predicting a respective increase in production is determining an amount of hydrocarbon production based on a simulation implementing the respective relative permeability values calculated for the EOR operation.
Dependent claims 9, 10, and 12-14 are substantially similar to claims 2, 3, and 5-7 above and are rejected for the same reasons.
Claim 15 recites “15. A non-transitory computer readable medium storing instructions executable by a computer processor.” Su paragraph 33 lines 8-14 disclose:
Computer readable storage media may further include RAM, ROM, erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices.

Claim 15 further recites a plurality of times “by [a/the] computer processor.” Su paragraph 28 lines 6-9 disclose “client computers, each including a central processing unit (CPU) 14 including at least one hardware-based processor or processing core 16. CPU 14 is coupled to a memory 18.”
Claim 15 further recites “the instructions comprising functionality for: obtaining, …, stimulation data and reservoir data regarding a region of interest.” Su paragraph 44 discloses “The data gathered by sensors (S) may be collected by surface unit 134 and/or other data collection sources for analysis or other processing.” See also Su paragraph 70 last sentence. 
Su paragraph 73 discloses “Next, in block 404, detailed modeling may be performed to create a three-dimensional (3D) simulation model in the reservoir simulator.” The 3D simulation model of the reservoir is reservoir data.
Claim 15 further recites “wherein the stimulation data describe a water flooding process performed in the reservoir region of interest by one or more enhanced-recovery wells.” Su paragraph 99 lines 5-7 disclose “utilizes data from the aforementioned water or brine floods performed with stepwise incremented flow rates.” Su paragraph 50 lines 7-9 disclose “measure fluid parameters, such as fluid composition, flow rates, pressures, temperatures, and/or other parameters of the production operation.” 
Su title discloses “Enhanced Oil Recovery (EOR).” A production operation of an EOR is stimulation data of an enhanced-recovery process. Su paragraph 4 discloses “simulating an EOR chemical flood.” An EOR flood is a stimulation water flooding process in a region of interest by one or more wells.
Claim 15 further recites “determining, …, a multi-phase Darcy model for the reservoir region of interest using the reservoir data and the stimulation data.” Su paragraph 101 discloses “To calculate the relative permeability to water, Darcy’s law may be applied: [equation 1].” Darcy’s law in equation form is a Darcy model using corresponding data.
Claim 15 further recites “wherein the multi-phase Darcy model determines a fluid phase flow rate using a pressure gradient, an absolute permeability value, and a relative permeability value.” Su paragraph 101 discloses “To calculate the relative permeability to water, Darcy’s law may be applied:
                
                    
                        
                            k
                        
                        
                            r
                            w
                        
                    
                    =
                    
                        
                            Q
                            μ
                            L
                        
                        
                            k
                            A
                            ∆
                            P
                        
                    
                
            
where                         
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                     is the relative permeability to water,                         
                            Q
                        
                     is the injection flow rate …,                         
                            μ
                        
                     is the viscosity …,                         
                            L
                        
                     is the length of the core,                         
                            k
                        
                     is the absolute permeability of the rock, A is the cross sectional area of the core and                         
                            ∆
                            P
                        
                     is the pressure drop across the core.”
Accordingly, Su paragraph 101 teaches a Darcy equation model with fluid flow rate                         
                            Q
                        
                    , a pressure gradient                         
                            ∆
                            P
                        
                    , and absolute permeability value                         
                            k
                        
                    , and a relative permeability value                         
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                    .
Claim 15 further recites “determining, …, a plurality of relative permeability values for the reservoir region of interest based on a plurality of fluid-fluid interface correlations and an interpolating parameter.” Su paragraph 103 discloses “The calculation of the interpolated [                        
                            
                                
                                    k
                                
                                
                                    r
                                    w
                                
                            
                        
                     is the relative permeability] may be based on the relative permeability curves mentioned previously and on the capillary desaturation function.” Interpolated relative permeability is a determined relative permeability. The interpolation is a correlation. The capillary desaturation function is a fluid-fluid interface function/correlation.
Su paragraph 104 discloses “relative permeability may be calculated at the end of each flow period from: [equation 3].” Equation 3 parameters are all interpolation parameters. See also Su figure 13.
Claim 15 further recites “wherein the interpolating parameter determines intermediate relative permeability values of an intermediate salinity-level caused by at least one fluid-fluid interface among the plurality of fluid-fluid interfaces.” Su figure 13 relative permability curve includes intermediate values in-between other values.
Su claim 11 discloses “include one or more of a solution viscosity as a function of solution concentration.” Apparent viscosity corresponds with the fluid-fluid interface correlation. The solution concentration corresponds with a salinity level. Su paragraph 65 lists different chemical agents including “components such as salts” … and “other EOR chemical floods … low salinity water.” A salt concentration is a salinity level.
Claim 15 further recites “and determining an amount of hydrocarbon production based on a simulation of the reservoir region of interest using the plurality of relative permeability values.” Su paragraph 69 lines 11-13 disclose “one goal of an EOR chemical coreflood simulation study is to attempt to predict an increase in production as a result of a field implementation of an EOR operation.” Predicting a respective increase in production is determining an amount of hydrocarbon production based on a simulation implementing the respective relative permeability values calculated for the EOR operation.
Dependent claims 16, 17, 19, and 20 are substantially similar to claims 2, 3, 5, and 6 above and are rejected for the same reasons.
Dependent claims 11 and 18 are substantially similar to claims 4 above and are rejected for the same reasons.
Allowable Subject Matter
Claims 4, 11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 11,136,863 B2 Preux, et al. [herein “Preux”] column 13 lines 40-55 teach teaches an interpolation function acting on salinity based on an ionic strength of a molar concentration. Preux teaches modeling a displacement of an injected polymer based on parameters of salinity, shear rate, and temperature.
US 2018/0032356 A1 Su, et al. [herein “Su”] paragraph 65 teaches chemical components of salts and low salinity water. Su paragraph 77 teaches polymer solution viscosity as a function of solution concentration and shear rheology. But Su fails to teach determining an ion concentration based on a fluid-fluid interface correlation and updating an ion concentration based on a correlation with ion concentration.
US 2021/0405247 A1 Badri, et al. [herein “Badri”] teaches characterizing a hydrocarbon rock formation. Badri paragraph 37 teaches a multiphase fluid flow using Darcy’s law. Badri paragraph 40 teaches relating parameters of pressure, salinity, oil saturation and water saturation to resistivity measurements.
US 2019/0093469 A1 Williams, et al. [herein “Williams”] (cited in IDS dated 22 April 2021) teaches reservoir simulation of a reservoir model. Williams paragraph 58 et seq. teaches calculating a relative permeability based on phase saturation and interpolation of previous values. See also relative permeability equations at Williams paragraph 160 et seq. Williams paragraph 219 teaches estimating relative permeabilities by first estimating saturations based on component concentrations. But Williams fails to teach determining an ion concentration based on a fluid-fluid interface correlation and updating an ion concentration based on a correlation with ion concentration.
None of the references taken either alone or in combination with the prior art of record disclose “updating the ion concentrations … based on a fluid-fluid interface viscosity correlation with ion concentration” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200202056 A1 Samson; Barys et al.
teaches
Dynamic Reservoir Characterization
US 20210080371 A1 JOHNS; Russell T. et al.

Predicting Petrophysical Properties in a Fluid having one or more Phases in Porous Media
US 10000687 B2 Al-Yousef; Ali et al.

Smart water flooding processes for increasing hydrocarbon recovery
US 7890264 B2 Elphick; Jonathan

Waterflooding analysis in a subterranean formation


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        12 April 2022